      Case 7:20-cv-00244 Document 9 Filed on 09/08/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-cv-244
                                       §
 6.584 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND HEIRS OF          §
 ROMULO CAVAZOS, ET AL. AND            §
 HEIRS OF RAUL CAVAZOS, et al.,        §
                                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                 WAIVER OF SERVICE OF JUDICIAL PROCESS
______________________________________________________________________________

                       TO:     HILDA M. GARCIA CONCEPCION
                               Assistant United States Attorney
                               1701 W. Bus. Highway 83, Suite 600
                               McAllen, Texas 78501

       I acknowledge receipt of your request to waive service of judicial process in this action

along with a copy of the Notice of Condemnation, two copies of this waiver form, and a self-

addressed postage-free envelope that I can use to return one signed copy of the waiver to you, at

no cost to me.

       I, or the entity on whose behalf I am acting, agree to avoid the costs associated with formal

service of judicial process in the manner provided by Federal Rules of Civil Procedure 4 and 71.1.

       I understand that I, or the entity on whose behalf I am acting, will retain all defenses or

objections to the lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any

objections to a defect in the Notice of Condemnation or in the service thereof.
                                             Page 1 of 3
                                        Waiver of Service of JP
      Case 7:20-cv-00244 Document 9 Filed on 09/08/20 in TXSD Page 2 of 3




       I understand that I, or the entity on whose behalf I am acting, pursuant to Federal Rule of

Civil Procedure 71.1, may file a notice of appearance if there is no objection or defense to the

taking of the condemned lands. In the alternative, if there is an objection or defense to said taking,

I, or the entity on whose behalf I am acting, must serve an answer upon plaintiff’s attorney at the

address herein designated within twenty-one (21) days after being served with the Notice of

Condemnation. I further acknowledge that the answer must identify the property in which I, or the

entity on whose behalf I am acting, claim an interest, state the nature and extent of the interest

claimed, and state all objections or defenses to the taking.

       I, or the entity on whose behalf I am acting, understand that a failure to serve an answer

within twenty-one (21) days shall constitute a consent to the taking and to the authority of the court

to proceed to hear the action and fix just compensation, and shall constitute a waiver of all defenses

and objections not so presented.

       I further understand that at the trial of the issue of just compensation, whether or not I, or

the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I

may present evidence as to the amount of just compensation to be paid for the property acquired

herein and I may share in the distribution of the award for compensation.




                                             Page 2 of 3
                                        Waiver of Service of JP
Case 7:20-cv-00244 Document 9 Filed on 09/08/20 in TXSD Page 3 of 3




                   By: ______________________________________
                       SIGNATURE

                        Natalie Flores-Henley
                        ______________________________________
                        PRINT NAME


                        9/8/2020
                        ______________________________________
                        DATE

                        Please provide the following:

                                                    Livingston, TX 77399
                                                   _________________
                        MAILING ADDRESS

                        ______________________________________
                        PHYSICAL ADDRESS (if different from mailing)

                        702-281-9378
                        ______________________________________
                        PHONE NUMBER

                        What is the best time to reach you at this phone

                        number?        ☐
                                       x Day ☐Evening

                        specalpk@yahoo.com
                        ______________________________________
                        E-MAIL




                              Page 3 of 3
                         Waiver of Service of JP
